COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joe Ray Alvarez v. The State of Texas

Appellate case number:    01-13-00368-CR

Trial court case number: 600516

Trial court:              176th District Court of Harris County

        On April 8, 2014, we denied appellant Joe Ray Alvarez’s fourth motion for extension of
time to file his brief, abated the case, and remanded to the trial court to determine whether
appellant wished to prosecute the appeal. On April 9, 2014, appellant’s counsel, Patti Sedita,
filed a motion to withdraw as appellant’s counsel and a brief concluding that the appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1398, 1400 (1967).
Accordingly, we REINSTATE this case on the Court’s active docket.

       If the trial court has not yet conducted a hearing to determine whether appellant wishes to
prosecute his appeal, it is not necessary that the trial court conduct the hearing.

       It is so ORDERED.

Judge’s signature:/s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: May 1, 2014